Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No. 19-cv-02614-RBJ


TEDDY J. GUERIN,

       Plaintiff,

v.

ANDREW SAUL, Acting Commissioner of Social Security,

       Defendant.


                                            ORDER


       This matter is before the Court on review of the Social Security Administration (“SSA”)

Commissioner’s decision denying claimant Teddy J. Guerin’s application for Supplemental

Security Income (“SSI”) and Social Security Disability Insurance (“SSDI”). Jurisdiction is

proper under 42 U.S.C. § 405(g). For the reasons explained below, the Court reverses the

Commissioner’s decision and remands for proper analysis.

                                  STANDARD OF REVIEW

       A person is disabled within the meaning of the Social Security Act only if his physical

and/or mental impairments preclude him from performing both his previous work and any other

“substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2). To be

disabling, a claimant’s conditions must be so limiting as to preclude any substantial gainful work

for at least twelve consecutive months. See Kelley v. Chater, 62 F.3d 335, 338 (10th Cir. 1995).

       This appeal is based upon the administrative record and the parties’ briefs. In reviewing

a final SSA decision, the District Court examines the record and determines whether it contains

                                                1
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 2 of 19




substantial evidence to support the decision and whether SSA applied correct legal standards.

Winfrey v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996). The District Court’s determination of

whether the ruling by the Administrative Law Judge (“ALJ”) is supported by substantial

evidence “must be based upon the record taken as a whole.” Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994). A decision is not based on substantial evidence if it is

“overwhelmed by other evidence in the record.” Bernal v. Bowen, 851 F.2d 297, 299 (10th Cir.

1988). Evidence is not substantial if it “constitutes mere conclusion.” Musgrave v. Sullivan, 966

F.2d 1371, 1374 (10th Cir. 1992). Reversal may be appropriate if the Commissioner applies an

incorrect legal standard or fails to demonstrate that the correct legal standards have been

followed. Winfrey, 92 F.3d at 1019.

                                          BACKGROUND

   A. Procedural Background

       Mr. Guerin’s case has remained unresolved for over ten years. Mr. Guerin first applied

for disability benefits in March of 2010. ECF No. 14 at v. The ALJ denied the claim after Mr.

Guerin failed to appear at the hearing. R. 144. Mr. Guerin appealed, and the Appeal Council

remanded the case for a new hearing, in part because Mr. Guerin had a diagnosis of depression

with a Global Assessment of Functioning score of fifty-five out of one hundred which the ALJ

failed to take into account. R. 150–51.

       On September 5, 2013 an ALJ issued an unfavorable decision following the second

hearing. R. 152. Again, the Appeal Council remanded the case for a new hearing due to errors

in the ALJ’s assessment of Mr. Guerin’s functional limitations. R. 171–73. On September 11,

2015 an ALJ issued another unfavorable decision. R. 13. Mr. Guerin appealed this decision to

federal court. District Judge Marcia S. Krieger found the ALJ’s conclusion that Mr. Guerin



                                                 2
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 3 of 19




could perform his past relevant work to be unsupported by substantial evidence and remanded

for a new hearing. Case No. 16-cv-2751-MSK.

       On May 15, 2019 ALJ Debra Boudreau issued another unfavorable decision. R. 864–81.

The Appeals Council declined to review the decision, making the ALJ decision final. On

September 13, 2019 Mr. Guerin filed a timely complaint and petition for review in this court.

ECF No. 1.

   B. Factual Background

       Mr. Guerin is a fifty-five-year-old former warehouse worker. ECF No. 14 at vi. In

August of 2010, a state agency physician, Donald Ferlic, M.D., reviewed Mr. Guerin’s treatment

records and, without examining him, concluded that Mr. Guerin had no severe physical

impairments. R. 26. In September of 2010, SSA consultative physician Frederick V.

Malmstrom, Ph.D., examined Mr. Guerin and opined that he was capable of light work and

cooperating with coworkers and supervisors, but that he would be distracted by pain. R. 716.

       That month, a state agency psychological consultative examiner, Tawnya Brode, Psy.D.,

reviewed Mr. Guerin’s treatment records and opined that he had severe mental impairments and

was moderately impaired in dealing with detailed instructions, maintaining attention and

concentration, and completing normal workweeks without interruptions. R. 141. Dr. Brode also

opined that Mr. Guerin was “capable of simple tasks in a setting where productivity is not

necessarily measured by pace.” R. 137.

       On July 1, 2013 examining physician Carlos Rodriguez, Ph.D., opined that Mr. Guerin

was at least moderately impaired in most areas of mental functioning, would be off-task for ten

to twenty percent per workday, and would be absent from work three or more days per month.

R. 806–08.



                                                3
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 4 of 19




       In 2015 Mr. Guerin began seeing podiatrist Mark Maurer, D.P.M. R. 27. Dr. Maurer

diagnosed Mr. Guerin with neuritis and a first metatarsal space neuroma. R. 809. He opined that

Mr. Guerin could only be on his feet for four hours per day. Id.

       In 2015 the Commissioner retained Robert E. Pelc, Ph.D., to review Mr. Guerin’s

treatment records and testify at the 2015 hearing as a medical expert. R. 16. Dr. Pelc testified

that Mr. Guerin could follow simple instructions if social interactions were not frequent or

prolonged. R. 56. Dr. Pelc also stated that he had reviewed Dr. Rodriguez’s assessment of Mr.

Guerin’s mental impairments, and that he substantially agreed with Dr. Rodriguez’s assessment,

including the finding that Mr. Guerin was moderately impaired in most areas of mental

functioning. R. 57–58.

       After the 2017 remand by Judge Krieger, the Commissioner had Mr. Guerin’s treatment

records reviewed by Alison H. McAlister, M.D. R. 1247. Dr. McAlister opined that Mr. Guerin

had only mild mental limitations that did not impact his ability to work. R. 1259.

   C. May 15, 2019 ALJ Decision

       After evaluating the evidence of Mr. Guerin’s alleged disability according to the SSA’s

standard five-step process, ALJ Boudreau issued an unfavorable decision. R. 869–81. At step

one the ALJ found that Mr. Guerin had not engaged in substantial gainful activity since January

29, 2009. R. 869. At step two the ALJ found that Mr. Guerin had the following severe

impairments: status post fracture of the left foot at the first and second metatarsals and obesity.

R. 870. At step three the ALJ determined that Mr. Guerin’s impairments did not meet or

medically equal the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,

Appendix 1 (20 CFR §§ 404.1520(d); 404.1525; 404.1526; 416.920(d); 416.925; 416.926). R.

872.



                                                  4
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 5 of 19




       At step four the ALJ found that Mr. Guerin had the Residual Functional Capacity

(“RFC”) to perform medium work as defined in 20 CFR §§ 404.1567(c) and 416.967(c), except

that he could occasionally lift fifty pounds and frequently lift twenty-five pounds. R. 873. He

could sit, stand or walk for six hours in an eight-hour workday. Id. He could only occasionally

climb ladders, ropes, or scaffolds. Id.

       In reaching this conclusion the ALJ assigned great weight to the mental assessment

performed by state agency medical consultant Dr. Ferlic in 2010. R. 875. Dr. Ferlic concluded

that Mr. Guerin had no severe psychological impairments. Id. The ALJ found that Dr. Ferlic

supported his opinion with reference to Mr. Guerin’s daily activities, the fact that Mr. Guerin

was not on psychiatric medication, and the fact that Mr. Geurin had had normal mental status

examinations with other providers. Id. The ALJ found that the opinion was consistent with

medical evidence, and though it was not given by a treating or examining medical source, that it

was based on available records and a “comprehensive understanding of agency rules and

regulations.” Id. The ALJ also found the opinion to be internally consistent and well-supported

by a reasonable explanation of the medical evidence. Id.

       The ALJ afforded moderate weight to Dr. Ferlic’s medical assessment of Mr. Guerin,

which found Mr. Guerin had no severe medically determinable physical impairments. Id. The

ALJ discounted this part of Dr. Ferlic’s opinion, noting that it was a non-treating, non-examining

opinion and giving some credit to Mr. Guerin’s assertions of pain throughout the record. Id.

       The ALJ assigned little weight to the opinion of state agency psychological consultative

examiner Dr. Brode, who opined that Mr. Guerin had severe mental impairments and moderate

limitations in concentration, persistence, and pace. R. 876. The ALJ noted that the record did

not show Mr. Guerin had sought or received significant mental health treatment and that Mr.



                                                 5
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 6 of 19




Guerin’s testified at the hearing that he felt unable to work due to pain in his foot. Id. The ALJ

concluded that Dr. Brode’s opinion was not well-rationalized or supported by evidence in the

record. Id.

       The ALJ assigned partial weight to the opinion of Dr. Malmstrom, who found that Mr.

Guerin did not have any work-related mental limitations, finding depression secondary to

physical problems. Id. The ALJ noted that Dr. Malmstrom’s examination was a one-time visit,

that this opinion is now remote in time, having been completed over nine years ago, and that it

relied on older psychological functional criteria. Id.

       The ALJ assigned little weight to a “mental residual functional capacity” form completed

by Dr. Rodriguez, which indicated that Mr. Guerin had several severe mental impairments and

many moderate ones. Id. The ALJ stated that Dr. Rodriguez had not supported his findings and

that the findings themselves were internally inconsistent, inconsistent with Mr. Guerin’s

treatment history including objective diagnostic evidence, inconsistent with Mr. Guerin’s self-

reported activities, and inconsistent with Mr. Guerin’s lack of mental health treatment. R. 877.

       The ALJ assigned little weight to the opinion of Dr. Maurer, who opined that Mr. Guerin

could only be on his feet for four hours in an eight-hour workday. Id. The ALJ found that the

opinion was unsupported by clinical findings or observations and relied on Mr. Guerin’s

subjective complaints. Id. The ALJ noted mild and temporary improvements in Mr. Guerin’s

pain following injections, and that Mr. Guerin only wore his orthotics three out of seven days.

Id. The ALJ also noted that Mr. Guerin reported his worst pain as a six on a ten-point scale. Id.

       The ALJ also afforded little weight to the opinion of Dr. Pelc, who opined that Mr.

Guerin had several mental health diagnoses that would have a moderate impact on his ability to

concentrate, persist, and maintain pace. Id. The ALJ noted that Dr. Pelc was a non-examining



                                                 6
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 7 of 19




and non-treating source. The ALJ found this opinion to be inconsistent with Mr. Guerin’s lack

of mental health treatment as well as his history and self-reported activities. Id.

       The ALJ assigned no weight to two Colorado Department of Human Services forms

completed by Greg Grahek, ACNP, who found that Mr. Guerin was permanently disabled by his

psychological conditions and had a musculoskeletal disorder that substantially precluded his past

work. R. 877–78. The ALJ noted that the state agency eligibility criteria differ from that of the

Social Security Administration, and that disability is an issue reserved for the Commissioner. R.

878.

       Finally, the ALJ assigned great weight to the opinion of independent medical consultant

Dr. McAlister, who the Commissioner hired to review Mr. Guerin’s records and issue an

opinion. Id. Dr. McAlister found Mr. Guerin had no limitations in understanding, remembering,

or applying information but had mild limitations in interacting with others, concentrating,

persisting, maintaining pace, adapting, and managing himself. Id.

                                            ANALYSIS

       Mr. Guerin now seeks review of the 2019 decision. He argues that the ALJ improperly

weighted Dr. Maurer’s opinion. ECF No. 14. Mr. Guerin also argues that the ALJ did not

properly assess the severity of his mental limitations, relying primarily on Dr. McAlister’s

opinion while ignoring the opinions of Drs. Pelc and Brode. Id. at 11–17.

   A. Weight of Medical Source Opinions

       In the Tenth Circuit, the opinion of a treating physician is entitled to controlling weight if

it “is supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with other substantial evidence in the record.” Knight ex rel. P.K. v. Colvin, 756

F.3d 1171, 1176 (10th Cir. 2014) (quoting Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir.



                                                  7
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 8 of 19




2004)) (internal quotations omitted). “An ALJ may decline to give controlling weight to the

opinion of a treating physician where he articulates specific, legitimate reasons for his decision.”

Raymond v. Astrue, 621 F.3d 1269, 1272 (10th Cir. 2009) (quoting Cowan v. Astrue, 552 F.3d

1182, 1189 (10th Cir. 2008)) (internal quotations omitted).

       Regarding non-treating sources, an ALJ should generally give greater weight to an

examining source than a non-examining source. See 20 C.F.R. § 416.927(c)(1) (“Generally, we

give more weight to the medical opinion of a source who has examined you than to the medical

opinion of a medical source who has not examined you.”). However, an examining medical-

source opinion “may be dismissed or discounted” if the ALJ properly evaluates the factors set

out in 20 C.F.R. § 404.1527(c) and § 416.927(c) and provides “specific, legitimate reasons for

rejecting it.” See Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012) (citing Doyal v.

Barnhart, 331 F.3d 758, 764 (10th Cir. 2003)) (internal quotations omitted). The evaluation

should consider (1) whether the provider had an examining relationship; (2) whether the provider

had a treatment relationship, taking into account (i) the length of the treatment relationship and

the frequency of examination and (ii) the nature and extent of the treatment relationship; (3) the

supportability of the opinion; (4) the consistency of the opinion with the record; (5) the

specialization of the provider in the area; and (6) “other factors” raised by the claimant. See 20

C.F.R. § 404.1527(c).

       Mr. Guerin argues that the ALJ did not provide valid reasons for assigning little weight to

Dr. Maurer’s opinion that Mr. Guerin could only be on his feet for four hours in an eight-hour

workday. ECF No. 14 at 3. Mr. Guerin does not claim that Dr. Maurer’s opinion is entitled to

controlling weight. ECF No. 14 at 7. Rather he argues that the ALJ provided illegitimate

reasons for assigning Dr. Maurer’s opinion little weight. He specifically challenges two of the



                                                 8
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 9 of 19




ALJ’s reasons for the assignment, as well as the relative weighting of the opinions of Drs.

Maurer and Ferlic. Id.

       First, Mr. Guerin challenges the ALJ’s finding that Dr. Maurer’s opinion was not

supported by “described clinical findings or observations to support the limitation, but rather

relied on Mr. Guerin’s subjective complaints.” R. 877. Dr. Maurer’s opinion is contained in a

single form which asked him to estimate how long Mr. Guerin could be on his feet at one time

and in an eight-hour day. R. 809. The completed form does not indicate what Dr. Maurer relied

on in reaching his conclusions. However, the ALJ concluded that Dr. Maurer’s opinion was

supported solely by Mr. Guerin’s subjective complaints rather than objective assessments. R.

877. It is not clear from the opinion why the ALJ drew this conclusion, given the many objective

assessments documented in Dr. Maurer’s treatment notes. R. 810–18. Nor is it clear from Dr.

Maurer’s treatment records that the ALJ’s conclusion is accurate. As Mr. Guerin notes,

objective assessments in the treatment records contain support for Dr. Maurer’s opinion,

including his diagnosis of a neuroma, R. 812, 814, multiple findings of decreased range of

motion, R. 812, 814, 817, a finding that Mr. Guerin had a “clear inability to dorsiflex foot at

ankle,” R. 812, multiple findings of positive click and Mulder’s sign, R. 814, 817, and multiple

findings of an elevated first ray, R. 814, 817, among others.

       Further, a physician’s reliance in part on a claimant’s subjective reports in drawing some

of his conclusions does not provide reason to discount the opinion on its face. See Knight ex rel.

P.K. v. Colvin, 756 F.3d 1171, 1177 (10th Cir. 2014). In Knight ex rel. P.K. v. Colvin, the Tenth

Circuit concluded that though “subjective reports do not constitute ‘medically acceptable clinical

and laboratory diagnostic techniques’ and can support giving a treating physician’s opinion less

than controlling weight,” the subjective reports in question were “consistent and pervasive



                                                 9
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 10 of 19




 throughout the record.” 756 F.3d at 1177. The Tenth Circuit then rejected the ALJ’s reasoning

 because “the ALJ did not expressly reject any of these reported behaviors or discuss how they

 failed to support” the treating physician’s finding of impairment. Id. Here the ALJ herself gave

 some weight to Mr. Guerin’s repeated subjective complaints of pain to his providers. R. 875–76.

 Given the ALJ’s own reliance on Mr. Guerin’s subjective complaints the ALJ was not entitled to

 assign little weight to the opinion based on such reliance without explaining how the complaints

 failed to support Dr. Maurer’s findings.

        Second, Mr. Guerin challenges the ALJ’s finding that evidence of improvement in Mr.

 Guerin’s foot pain was inconsistent with Dr. Maurer’s opinion. R. 877. The ALJ is correct that

 on April 2, 2015, the same day he completed the form constituting his opinion, Dr. Maurer found

 “mild improvement” in Mr. Guerin’s foot pain and noted that injections helped Mr. Guerin’s

 symptoms for a few days. R. 810. Yet the ALJ has provided no reason to believe that Dr.

 Maurer’s findings of mild and temporary improvement were inconsistent with his opinion that

 Mr. Guerin could only be on his feet for four hours a day.

        Third, Mr. Guerin also argues that the ALJ should have assigned Dr. Maurer’s opinion at

 least equal weight as Dr. Ferlic’s opinion. He argues that Dr. Ferlic’s opinion should be entitled

 to less weight because he is a non-treating, non-examining physician, unlike Dr. Maurer. ECF

 No. 14 at 8. However, as noted above, Mr. Guerin concedes that Dr. Maurer’s opinion is not

 entitled to controlling weight as a treating provider. Id. at 7. Thus, the ALJ only had to “explain

 the basis for adopting one and rejecting another, with reference to the factors governing the

 evaluation of medical-source opinions set out in 20 C.F.R. §§ 404.1527(d)-(f), 416.927(d)-(f).”

 Reveteriano v. Astrue, 490 F. App'x 945, 947 (10th Cir. 2012) (unpublished). Mr. Guerin is right

 that Dr. Maurer’s status as an examining source is relevant to the determination. But the ALJ



                                                 10
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 11 of 19




 can consider other factors, including the supportability of the opinion and consistency of the

 opinion with the record.

        Nor did the ALJ fully adopt Dr. Ferlic’s opinion that Mr. Guerin needed no limitations in

 his ability to walk and stand. The ALJ assigned the opinion only moderate weight, in part

 because she concluded that Mr. Guerin’s complaints of pain warranted some limitations in

 walking and standing and did incorporate some limitations in her RFC. R. 875. The ALJ further

 acknowledged the lack of persuasiveness of the opinion given Dr. Ferlic’s status as a non-

 examining, non-treating source. I find that the relative weighting of these two non-treating

 providers does not alone present a reason for remand.

        Finally, Mr. Guerin also argues that the ALJ improperly cited the lack of support Dr.

 Maurer provided for his opinion. Mr. Guerin argues this is inconsistent with the ALJ’s

 assignment of moderate weight to Dr. Ferlic’s opinion, which he claims was similarly sparse.

 ECF No. 14 at 8. Mr. Guerin is correct that an ALJ must not discount a physician’s opinion for

 containing a weakness, when a comparable weakness appears within another opinion which the

 ALJ accepted. Teter v. Heckler, 775 F.2d 1104, 1106 (10th Cir. 1985) (“We cannot agree with

 the ALJ's summary rejection of these reports as based on inadequate findings when they are

 comparable to those reports the ALJ found sufficiently detailed.”). However, I disagree with Mr.

 Guerin that Dr. Ferlic’s opinion is comparable to Dr. Maurer’s. As noted above, Dr. Maurer’s

 opinion was contained on a single page in which he answered four questions. R. 809. I agree

 with Mr. Guerin that Dr. Maurer’s opinion is supported by his treatment notes, but I cannot agree

 that Dr. Ferlic’s opinion presents a similar case. Dr. Ferlic’s opinion is a much more

 comprehensive analysis of Mr. Guerin’s alleged impairments, relying on numerous medical

 records from other providers. R. 132–43.



                                                 11
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 12 of 19




        I agree with Mr. Guerin that several of the reasons presented by the ALJ for assigning

 little weight to Dr. Maurer’s opinion are unsupported by substantial evidence. Though not

 discussed by Mr. Guerin, the ALJ also noted that Mr. Guerin only wore his orthotics for three out

 of seven days; that his pain was worst when he was on feet all day; that he reported a twenty

 percent improvement of symptoms in late 2014 and early 2015, before Dr. Maurer issued his

 opinion; and that he rated his worst pain as a six out of ten. R. 877. But the ALJ does not

 provide any explanation as to how these facts could justify discounting Dr. Maurer’s opinion nor

 how they impact the factors listed in 20 C.F.R. § 404.1527(c).

        Defendant claims that Mr. Guerin’s statement to Dr. Maurer that his pain was worst when

 he was on his feet “all day” is inconsistent with Dr. Maurer’s finding that he could only be on his

 feet for four hours a day. ECF No. 15 at 13. Presumably defendant means to suggest that if Mr.

 Guerin told Dr. Maurer he had such pain, then he had to be on his feet “all day” to determine this

 and was therefore “more capable than Dr. Maurer opined.” Id. I disagree. I find that Mr.

 Guerin’s report that his pain was worst when on his feet all day supports, rather than contradicts,

 Dr. Maurer’s conclusion that Mr. Guerin should not be on his feet for a full eight-hour workday.

        Defendant also cites examinations by other treating providers as evidence that Dr.

 Maurer’s opinion is unsupported by the record. Id. However, the ALJ did not cite other

 providers as a reason for dismissing Dr. Maurer’s opinion. R. 877. Defendant cannot supply a

 post-hoc rationalization for the ALJ’s failure to make explicit findings. See Krauser v. Astrue,

 638 F.3d 1324, 1328 (10th Cir. 2011) (“[T]he agency would inherently be offering a new, post-

 hoc rationale for its decision contrary to the general rule of SEC v. Chenery Corp., 318 U.S. 80,

 94–95 (1943).”); see also Russ v. Colvin, 67 F. Supp. 3d 1274, 1279 (D. Colo. 2014)




                                                 12
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 13 of 19




 (“Commissioner's attempts, post hoc, to fill in the blanks on the ALJ's behalf are improper.”)

 (citing Grogan v. Barnhart, 399 F.3d 1257, 1263 (10th Cir. 2005)).

        The ALJ did not provide specific and legitimate reasons for assigning little weight to Dr.

 Maurer’s opinion, and therefore I remand for proper analysis.

    B. Severity of Mental Limitations

        Mr. Guerin argues the ALJ improperly assessed his mental impairments, which four

 medical sources substantiated to various extents. ECF No. 14 at 11. Dr. Brode and Dr.

 Rodriguez both found Mr. Guerin had both severe and moderate mental impairments, while Dr.

 Pelc found Mr. Guerin had moderate mental impairments, and Dr. Malmstrom found Mr. Guerin

 had mental impairments that did not interfere with his ability to work. R. 875–76. The ALJ

 found that Mr. Guerin had no severe mental impairments and did not include any limitations

 related to his mental capabilities in his RFC. R. 870–73.

        Mr. Guerin argues that the ALJ primarily relied on the opinion of Dr. McAlister in

 reaching this decision and challenges the weight assigned to Dr. McAlister’s opinion in

 comparison to those provided by four other doctors. ECF No. 14 at 11–19. Mr. Guerin does not

 present evidence other than medical source opinions supporting his mental impairments. See id.

 As such, Mr. Guerin’s argument goes to whether the ALJ properly weighed the various medical

 source opinions. Thus, I consider Dr. McAlister’s opinion and whether the ALJ gave specific

 and legitimate reasons for the weight she assigned to that opinion. I also consider the relative

 weight of this opinion in comparison with others that discussed Mr. Guerin’s mental

 impairments.




                                                 13
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 14 of 19




        Mr. Guerin argues that the ALJ should not have assigned great weight to Dr. McAlister’s

 opinions, challenging each reason the ALJ cited in support of this assignment. I address each

 argument in turn.

            1. Review of Complete Treatment Records

        In support of her assignment of great weight, the ALJ cited the fact that Dr. McAlister

 had access to Mr. Guerin’s longitudinal treatment records, including mental health records. R.

 878. An ALJ may consider “the extent to which a medical source is familiar with the other

 information in [a claimant’s] case record . . . in deciding the weight to give to a medical

 opinion.” 20 C.F.R. § 404.1527(c)(6). Mr. Guerin argues that access to his treatment records

 was not unique to Dr. McAlister, as Drs. Pelc and Brode both had access to similar records. ECF

 No. 14 at 13. However, Dr. McAlister was able to review records from 2009 through 2018,

 while Dr. Pelc reviewed records available through 2015, R. 16, and Dr. Brode reviewed records

 available from 2009 through 2010, R. 141. Thus Dr. McAlister’s opinion may be appropriately

 given more weight given its basis in the most recent and longest span of evidence.

            2. Expertise in SSA Rules and Assessment

        The ALJ cited Dr. McAlister’s expertise in the SSA program rules and “in evaluating

 evidence with regard to functional ability assessment” as further support for her decisions. R.

 878. Defendant notes that “[f]ederal or State agency medical or psychological consultants are

 highly qualified and experts in Social Security disability evaluation.” 20 C.F.R.

 § 404.1513a(b)(1). However, Mr. Guerin correctly points out that this expertise should also

 weigh in favor of the opinions of Dr. Brode and Pelc, both of whom are agency consultants as

 well. ECF No. 14 at 13. Thus, this does not provide reason to weigh Dr. McAlister’s opinion

 more highly than those of Drs. Brode and Pelc.



                                                  14
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 15 of 19




            3. Changes in Step Three Listing Criteria

        The ALJ pointed out that Dr. McAlister’s opinion noted and reflected a change in the step

 three listing criteria for analyzing mental function since Mr. Guerin’s case was last reviewed. R.

 878. This does reflect Dr. McAlister’s familiarity with the SSA program and evaluation method.

        Mr. Guerin claims that despite Dr. McAlister’s note of the change in criteria, she still

 applied the same criteria as Dr. Brode. ECF No. 14 at 14. Defendant does not challenge this

 assertion. Thus Dr. McAlister’s acknowledgment of the criteria change does not distinguish her

 opinion from the other consultative opinions that applied the same criteria.

            4. Consistency of the Opinion with the Record

        The ALJ found Dr. McAlister’s opinion “consistent with the entire record,” but did not

 explain how she drew this conclusion or what specific parts of the record support the opinion. R.

 878. Evidence is not substantial if it “constitutes mere conclusion.” Musgrave, 966 F.2d at

 1374. I agree with Mr. Guerin that “such generalized, global references to the record make the

 ALJ’s opinion nearly impossible to review, and certainly do not constitute substantial evidence

 in support of the Commissioner's disability determination.” Gutierrez v. Colvin, 67 F. Supp. 3d

 1198, 1203 (D. Colo. 2014).

            5. Lack of Mental Health Treatment

        The ALJ found that Dr. McAlister’s opinion was consistent with Mr. Guerin’s lack of

 mental health treatment and his hearing testimony that he was not receiving any mental health

 treatment other than his prescription for Zoloft. R. 878. In Grotendorst v. Astrue, 370 F. App'x

 879, 883 (10th Cir. 2010) (unpublished), the Tenth Circuit explained that

        the [SSA] regulations set out exactly how an ALJ is to determine severity, and
        consideration of the amount of treatment received by a claimant does not play a
        role in that determination. This is because the lack of treatment for an impairment
        does not necessarily mean that the impairment does not exist or impose functional


                                                 15
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 16 of 19




        limitations. Further, attempting to require treatment as a precondition for
        disability would clearly undermine the use of consultative examinations.

        The Tenth Circuit remanded to the ALJ in part because the ALJ had inappropriately

 weighed the claimant’s lack of mental health treatment when assessing the severity of his mental

 impairments. Id. This rationale applies equally to an ALJ’s assessment of the weight of a

 medical source’s opinion. Grotendorst holds that a claimant’s lack of treatment does not

 indicate that his impairments do not exist or are less severe, and thus should not be interpreted as

 supporting an opinion finding no impairments. I therefore agree with Mr. Guerin that the ALJ

 provided an illegitimate reason for her assessment of this opinion.

            6. Mr. Guerin’s Hearing Testimony

        The ALJ found that Dr. McAlister’s opinion was also supported by Mr. Guerin’s hearing

 testimony, which the ALJ characterized as stating that he felt “unable to work due to his foot

 pain and swelling and not due to any mental health condition.” R. 878. Presumably the ALJ

 refers to the following exchange:

        ALJ: Have you thought about going back to work on a more permanent basis?
        Mr. Guerin: I want to, but physically, I can’t do it.
        ALJ: Okay. And what about your physical condition prevents you from doing any
        work at all?
        Mr. Guerin: I could only do—I could only last so long on my foot and then it
        starts throbbing.

 R. 920–21. Mr. Guerin points out that the ALJ specifically asked him about physical conditions

 that prevented him from working, rather than mental or psychological conditions. ECF No. 14 at

 15–16. I agree with Mr. Guerin that this testimony is largely unpersuasive on the issue of his

 mental impairments. The fact that Mr. Guerin stated he wanted to go back to work but

 physically could not do so does somewhat support the ALJ’s reading that Mr. Guerin’s chief

 impairment is his foot. But this testimony as a whole cannot provide much support for assigning



                                                  16
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 17 of 19




 Dr. McAlister’s opinion great weight and finding that Mr. Guerin has no mental impairments

 whatsoever despite the weight of four other contravening medical source opinions.

            7. Expertise in Assessing “Physical Issues”

        The ALJ noted that as a psychiatrist Dr. McAlister was qualified to consider Mr. Guerin’s

 “physical issues and their impact on his overall ability to function in the workplace.” R. 878.

 However, the ALJ also stated that she relied on Dr. McAlister’s assessment of Mr. Guerin’s

 “mental functioning limitations,” and nothing else. Id. Thus Dr. McAlister’s ability to assess

 Mr. Guerin’s “physical issues” is irrelevant to the opinion in question.

            8. Other Opinions

        Mr. Guerin also argues that the ALJ should have rejected or assigned less weight to Dr.

 McAlister’s opinion because it was inconsistent with the opinions of Dr. Malmstrom, Dr.

 Rodriguez, and in particular, consultative examiners Drs. Brode and Pelc. ECF No. 14 at 17–19.

 Mr. Guerin is correct that “to the extent there are differences of opinion among the medical

 sources, the ALJ must explain the basis for adopting one and rejecting another, with reference to

 the factors governing the evaluation of medical-source opinions set out in 20 C.F.R. §§

 404.1527(d)-(f), 416.927(d)-(f).” Reveteriano, 490 F. App'x at 947.

        Most of the factors the ALJ cited in support of Dr. McAlister’s opinion were either

 illegitimate, such as Mr. Guerin’s lack of mental health treatment and the medical source’s

 expertise in “physical issues,” or applied to Drs. Brode and Pelc as well, such as familiarity with

 program rules. Several of the reasons the ALJ gave for rejecting the opinions of Drs. Brode and

 Pelc applied to Dr. McAlister, such as that they were non-examining, non-treating sources.

        In addition, the ALJ found Dr. Pelc’s opinion to be inconsistent with Mr. Guerin’s

 reported abilities, including that he failed to complete his welding degree due to low math



                                                 17
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 18 of 19




 grades; that he can balance a checkbook and manage money; that he graduated from high school

 through the special education program in all subjects due to his slow learning; that he goes to the

 workforce center every day but is unqualified for the jobs he wants to apply to; that he lives with

 a friend; that he took the bus to the ALJ hearing, a trip that included transfers; that he is good at

 machine shop; and that he has no problems reading and can read a newspaper. R. 877. Some of

 these reported activities do indicate that Mr. Guerin does not have mental impairments, such as

 taking the bus, balancing a checkbook, and reading the newspaper. However, some of these

 reports certainly indicate mental impairments, such as failing to complete a degree because of

 low math grades and graduating high school through the special education program.

        The ALJ afforded Dr. Brode’s opinion less weight in part because it references “physical

 findings by claimant’s providers which included dark circles under his eyes and that he appeared

 shaky.” R. 876. The ALJ did not elaborate on why such reliance provides reason to discount Dr.

 Brode’s opinion.

        The ALJ also discounted Dr. Brode’s opinion because it relied on Mr. Guerin’s

 subjective complaints of “memory issues and difficulties understanding and dealing with stress.”

 Id. As discussed above, a physician’s reliance in part on a claimant’s subjective reports in

 drawing some of her conclusions does not provide reason to discount her opinion on its face. See

 Knight, 756 F.3d at 1177. As in Knight, here the ALJ provided no reasons for rejecting Mr.

 Guerin’s subjective assertions

        As a whole I have found that the ALJ had one specific and legitimate reason for weighing

 Dr. McAlister’s opinion more highly than Drs. Brode and Pelc: that Dr. McAlister had access to

 the most recent treatment records as well as records covering the longest span of time. I uphold

 the ALJ’s assignment of great weight to Dr. McAlister’s opinion for this reason.



                                                   18
Case 1:19-cv-02614-RBJ Document 19 Filed 08/03/20 USDC Colorado Page 19 of 19




        However, in light of the ALJ’s other reasoning, I conclude that she lacked specific and

 legitimate reasons for so severely discounting the opinions of Drs. Brode and Pelc and for failing

 to at least consider Mr. Guerin’s mental impairments in her RFC calculation. Because the ALJ’s

 opinion is deficient in its treatment of these opinions and the resulting RFC calculation, I reverse

 and remand for proper analysis.

                                              ORDER

        For the reasons described above, the Court REVERSES the Commissioner’s decision

 denying Mr. Guerin’s application for SSI and SSDI and REMANDS for reevaluation of the

 evidence consistent with this order.

        DATED this 3rd day of August, 2020.

                                                       BY THE COURT:




                                                       ___________________________________
                                                       R. Brooke Jackson
                                                       United States District Judge




                                                  19
